DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This action is in reply to the claims filed on 28 June 2021. 
Claims 3-4, 8, 10, 12 and 19 were previously canceled. 
Accordingly, claims 1-2, 5-7, 9, 11, 13-18 and 20-26 are pending and have been allowed. 

Response to Appeal Brief 
	In response to the Appeal Brief filed on 13 December 2021, the Examiner finds the Appellant’s arguments persuasive and therefore the Appeal Brief has been withdrawn. 



EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST submitted no later than the payment of the issue fee. 

	The Application has been amended as follows: 
In the Title: 
A METHOD, COMPUTER PROGRAM PRODUCT AND SYSTEM FOR ENABLING PERSONALIZED RECOMMENDATIONS USING INTELLIGENT DIALOG

Reasons for Allowance 
	The following is an Examiner’s statement of reasons for allowance: 
Eligibility Considerations
	In response to the Appellant’s arguments in the Appeal Brief mailed on 13 December 2021, the Examiner finds that the arguments are persuasive and the claims eligible subject matter. Specifically, in response to the Appellant’s arguments stating that “at least ‘receiving, by the computer device, documents and other training information for machine learning by the computer device to generate the subsequent questions,’ in conjunction with the other features of claim 1, reflects an improvement to other technology or technical field,” the Examiner agrees. The claim limitations, when considered in combination, are reciting a technical improvement to the technical field in artificial intelligence technologies that are improving computer-based systems to manage communications with consumers. For example, claims recite the features of: generating, by the computer device, a subsequent question using the stored set of received responses and the weighted collection of attributes corresponding to the plurality of items offered by the merchant, wherein the computer device generates the subsequent question using backward chaining logic in the graph database; receiving, by the computer device, documents and other training information used with machine learning by the compute device to generate the subsequent questions; and repeating the determining subsequent question, the presenting the subsequent question, the receiving the response to the subsequent question, and the adding the response to the subsequent question until a confidence score for purchasing one or more items of the plurality of items offered by the merchant meets a predetermined threshold, when considered in combination, demonstrate an improvement to the technology or technical field of 
“The consumer responds with an answer, such as by typing (or speaking, in the case of a UI that enables speech recognition) an answer to the question. The query-response information is passed to runtime components 414 of the XPS servers 412. The runtime components 414 of the XPS servers 412 relay the query-response information for parsing to an artificial intelligence- based question analysis facility 430. Once the question-response information is parsed by the question analysis facility 430, the parsed information is returned to the runtime component 414 of the XPS server 412 and relayed to one or more graph database servers 424”

And paragraph [0078] recites: 

“The graph database server 424 may step through the things that could be known to help the session and evaluates the impact that knowing each of them could have on the confidence score” and “The graph database servers 424 then iterate through those to determine the most helpful (highest scoring) piece of information, which in turn can be used to determine the next question in the dialog”

And in paragraph [0079]: 

“The aforementioned runtime steps can repeat through a series of questions and answers, managed through the runtime components 414 of the XPS servers 412 as they interact with the question analysis facility 430, the graph database servers 424 and the business logic layer 408, each iteration improving the confidence in the match of a set of possible products to a consumer's expressed interests based on a new question that is selected to reduce the uncertainty. The dialog can progress until the consumer has found the desired product or a point arrives where there are no further productive questions to ask”

Further, in paragraph [0081] reciting: 
“…The admin components 414 may also provide documents and other training information for machine learning, such as via an interface 532 (e.g., an API or other interfaceEND920175101US2 28 of 69 or communication link as noted above), such as to an intelligent question and answer facility 530.” 
 

Examiner Comment 
As cited in the Office Action mailed on 13 August 2021, Koivumaki, T., et al. (NPL Document) Consumer choice behavior and electronic shopping systems - A theoretical note. Published in Netnomics: Economic Research and Electronic Networking, 4(2), 131. (2002), describes alternative approaches in modeling of consumer behaviors and choices while shopping in either a physical retail environment or in an e-commerce environment.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.D.P./Examiner, Art Unit 3625                                                                                                                                                                                                        

/ALLISON G WOOD/Primary Examiner, Art Unit 3625